Filed 8/5/13 In re David R. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re DAVID R., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,                                                                            F066636

         Plaintiff and Respondent,                                       (Super. Ct. No. JJD065952)

                   v.
DAVID R.,                                                                           OPINION

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Boccone, Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-


*        Before Cornell, Acting P.J., Gomes, J., and Kane, J.
        The court found that appellant, David R., was a minor described in Welfare and
Institutions Code section 602 after David admitted allegations charging him with battery
(Pen. Code, § 242). Following independent review of the record pursuant to People v.
Wende (1979) 25 Cal.3d 436, we affirm.
                      FACTUAL AND PROCEDURAL HISTORY
        On January 3, 2013, David was serving a commitment to the Tulare County Youth
Facility. At approximately 7:45 a.m., David ran up to R.F. in a dorm, began striking him
in the face with his fists, and got on top of him. An officer who observed the assault
radioed for assistance and called out the “cover” command. As the other minors went
into the cover position, David continued striking the victim in the back of the head.
David was sprayed with pepper spray, but continued striking the victim until he was
handcuffed.
        Shortly before the assault, David had received a write up for pushing and hitting
another minor and for throwing clothes around in his dorm. David told a probation
officer he decided to assault R.F. because he believed he would be violated and “get a
program restart anyway” for receiving the write up.
        On January 8, 2013, the district attorney filed a petition charging David with
battery.
        On January 9, 2013, David admitted the battery charge.
        On January 24, 2013, the court set David’s maximum term of confinement at one
year eight months and it committed him to the Tulare County Youth Facility for 365
days.
        David’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) David has not responded to this
court’s invitation to submit additional briefing.

                                              2
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3